Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Japan 487
3)	Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 487 (JP 2015-160487) in view of Morrison et al (US 2008/0271827).
	Japan 487 discloses a pneumatic tire (e.g. passenger size 195/65R15) having a tread comprising a center rib between circumferential grooves [FIGURE 2].  The center rib comprises a both end open sipe 5 having a notch groove 4 ("chamfer") at one of a leading side and trailing side of the sipe 5 and a notch groove 3 ("chamfer") at the other of the leading and trailing side of the sipe 5 [FIGURE 2]. A "non-chamfered region" faces each of the notches 3, 4 ("chamfers") [FIGURE 2].  The tire has improved braking performance [machine translation].  Japan 487 does not recite a raised bottom portion.
only a single raised bottom portion as claimed since (1) Japan 487 teaches providing the tire tread such that a center rib comprises a both end open sipe 5 having a notch groove 4 ("chamfer") at one of a leading side and trailing side of the sipe 5 and a notch groove 3 ("chamfer") at the other of the leading and trailing side of the sipe 5 [FIGURE 2] wherein a "non-chamfered region" faces each of the notches 3, 4 ("chamfers") [FIGURE 2] and wherein the tire has improved braking performance [machine translation] and (2) Morrison et al teaches providing a pneumatic tire comprising a sipe in a land portion and a chamfer 50 forming a "notch" such that the chamfer 50 comprises at least one traction element 60 (raised bottom portion) [FIGURES 2, 4] raised from an inclined or sloped radially outer surface outer chamfer surface 58 to create additional edge(s) to increase traction properties of the tire in both mud and snow conditions [paragraph 31].  In light of Morrison et al's disclosure of "[t]he chamfer has at least one traction element 60 in the radially outer surface 58 ..." [paragraph 31, emphasis added], one of ordinary skill in the art would readily appreciate and understand that Morrison et al teaches that each chamfer may include only a single traction element 60 (raised bottom portion).   
	As to claim 3, Japan 487's notches 3, 4 (chamfers) comprises acute angle portions [FIGURE 2] and Morrison et al teaches forming traction element(s) 60 (raised bottom portion(s)) on the radially outer surface 58 of the chamfer 50, which forms a "notch".  It is noted that "adjacent" is a relative term which fails to define proximity different from that suggested by Morrison et al.
LC of termination point 56 (bottom of chamfer 50) is 0 to 70% height DG of a block defined by a circumferential groove [FIGURES 2, 4, paragraph 30] and optionally (2) official notice is taken that it is well known / conventional per se in the tire art to provide a circumferential groove in a tread of a pneumatic passenger tire with a depth of 7 to 8 mm.  As to claim 7 (raised bottom portion width = 40 to 80% chamfer portion width), one of ordinary skill in the art would readily understand from Morrison et al's FIGURE 2 that each traction element extends across the entire width of the chamfer 50 and that the chamfer 50 has a variable width along its length.  Claim 7 reads on the raised bottom portion width being determined at one location of the chamfered portion and the chamfered portion width being determined at another location of the chamfered portion.     
Japan 812
4)	Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 812 (JP 2015-231812) in view of Morrison et al (US 2008/0271827).
	Japan 812 discloses a pneumatic tire having a tread comprising circumferential grooves separating a center rib 5C, middle ribs 5M, and shoulder ribs 5s [FIGURE 1].  
	As to claims 1 and 2, it would have been obvious to one of ordinary skill in the art to provide Japan 812's tire tread such that the center rib comprises a sipe, chamfered portions and non-chamfered regions wherein each chamfered portion includes only a single raised bottom portion as claimed since (1) Japan 812 teaches providing the tire tread such that a center rib comprises a both end open sipe 20 having a chamfer 21 at a leading side edge and a chamfer 21 at a leading side edge [FIGURES 1, 4C] wherein a "non-chamfered region" faces each of the chamfers 21 [FIGURES 1, 4C] and (2) Morrison et al teaches providing a pneumatic tire comprising a sipe in a land portion and a chamfer 50 such that the chamfer 50 comprises at least one traction element 60 (raised bottom portion) [FIGURES 2, 4] raised from an inclined or sloped radially outer surface outer chamfer surface 58 to create additional edge(s) to increase traction properties of the tire in both mud and snow conditions [paragraph 31].  In light of at least one traction element 60 in the radially outer surface 58 ..." [paragraph 31, emphasis added], one of ordinary skill in the art would readily appreciate and understand that Morrison et al teaches that each chamfer may include only a single traction element 60 (raised bottom portion).   
	As to claim 3, Japan 812's chamfers 21 comprises acute angle portions [FIGURE 1] and Morrison et al teaches forming at least one traction element (raised bottom portion) on the bottom of a chamfer.  It is noted that "adjacent" is a relative term which fails to define proximity different from that suggested by Morrison et al.
	As to claims 5-18, it would have been obvious to provide Japan 812's tire tread with the claimed chamfer portion depth (e.g. claim 5), raised bottom portion area (e.g. claim 6), claimed raised bottom portion width (e.g. claim 7), claimed raised bottom portion length (e.g. claim 8), claimed raised bottom portion depth (e.g. claim 9) since (1) Japan 812 teaches providing sipe 21 with chamfers 21 wherein depth of middle sipe 9 is 4.0 to 7.0 mm, depth of the center sipe 20 is the same as the depth of the middle sipe 9, width of chamfer 12 is 1 to 2 mm, depth of chamfer 12 is 1 to 2 mm, width of chamfer 21 is greater than the width of chamfer 12, depth of chamfer 21 is greater than the depth of chamfer 12, and for example, width (center sipe, middle sipe) is 0.6 mm and depth (center sipe, middle sipe) is 5.6 mm [FIGURES 1, 4C, machine translation] and (2) Morrison et al teaches providing a pneumatic tire comprising a sipe in a land portion and a chamfer 50 such that the chamfer 50 comprises at least one traction element 60 (raised bottom portion) [FIGURES 2, 4] raised from an inclined or sloped radially outer surface outer chamfer surface 58 to create additional edge(s) to increase traction properties of the tire in both mud and snow conditions [paragraph 31].  As to claim 7 
ALLOWABLE SUBJECT MATTER
5)	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art fails to render obvious a pneumatic tire in which "the sipe comprises a discontinuous portion at a position where portions of the chamfered portions that face one another overlap; and the raised bottom portion of the chamfered portion is disposed adjacent to the discontinuous portion" (claim 4) in combination with the subject matter of claim 2.
Remarks
6)	Applicant’s arguments with respect to claims 1-3 and 5-18 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	Applicant argues that Morrison et al does not disclose or suggest only a single traction element 60.  Applicant is incorrect.  In light of Morrison et al's disclosure of "[t]he chamfer has at least one traction element 60 in the radially outer surface 58 ..." [paragraph 31, emphasis added], one of ordinary skill in the art would readily appreciate only a single traction element 60 (raised bottom portion).  
7)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 13, 2022